Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WATANABE (US 2019/0108757 A1, hereinafter WATANABE) in view of FERGUSON et al. (US 2019/0270198 A1, hereinafter FERGUSON)  and EVANS (US 2018/0237086, hereinafter EVANS) and in further view of MUELLER (US 2006/0011220 A1, hereinafter MUELLER).
As per claim 1, WATANABE discloses a robot dispatch system, comprising: 
a server configured to store boarding information of a user (See Fig.1, Item#20 and Par.50, discloses the user sends the server vehicle distich information to the management server, the dispatch information includes the pickup location and destination); 
at least one robot, the robot being configured to: 
receive the boarding information from the server, move the user to a destination included in the boarding information using charged power (See Par.50, discloses the dispatch vehicle provides the transportation service of automatically traveling toward the destination after the user gets in the vehicle at the pickup position desired by the user, this is done according to information received from the server based on the dispatch request sent by the user via the dedicated application). However WATANABE does not disclose determine a discharge amount of the charged power, and move to a charging station for charging; and at least one charging station, the charging station including: a power supply coil to wirelessly supply the charged power to the robot; and a moving rail configured to move the robot past the power supply coil to charge the robot. 

WATANABE and FERGUSON are analogous art since they both deal with autonomous guided vehicles.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WATANABE with that of FERGUSON by monitoring by the server the charging level of the autonomous guided vehicle and directing it to a charging station when it is below a critical charge level for the benefit of ensuring the vehicle has enough charge for operation to avoid leaving a user stranded before reaching his destination. However WATANABE and FERGUSON do not disclose the charging station including: a power supply coil to wirelessly supply the charged power to the robot; and a moving rail configured to move the robot past the power supply coil to charge the robot.
EVANS discloses a robot management and charging system comprising a charging station, the charging station including: a power supply coil to wirelessly supply the charged power to the robot (See Pars.151-152 and 161, disclose a station for wirelessly charging a plurality of autonomous transportation pods while moving over charge pads, the pods may be slowed down while moving over the charging pads).
WATANABE, FERGUSON and EVANS are analogous art since they all deal with automated vehicles.

MUELLER discloses a sanitization station comprising a moving rail configured to move the device past the sanitization apparatus to sanitize the device (See Par.25-26 and Fig.1, Item#16, discloses a conveyor belt for conveying the plurality of devices at a steady rate past the washing station).
WATANABE, FERGUSON, EVANS and MUELLER are analogous art since they all deal with wheeled devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WATANABE, FERGUSON and EVANS with that of MUELLER by using the disclosed conveyor belt to advance the robots to be charged for the benefit of preserving the charge of the robot battery while it is being charged.

As per claim 2, WATANABE, FERGUSON, EVANS and MUELLER disclose the robot charging system according to claim 1, wherein the robot includes: 
a communication interface configured to communicate with the server to transmit and receive the boarding information of the user or location information of the robot (See WATANABE, Fig.4, Item#35, discloses a communication device); 

 a processor configured to: determine a charging amount of the charged power when the at least one sensor determines that the user has arrived at the destination, and control a movement of the robot with respect to the charging station (See FERGUSON, Par.3, discloses the robot comprising a controller in communication which monitors the charge level of the robot and is in communication with the server, also see Par.32, discloses the based on the measurements the controller receives instruction from the server to direct the robot to the charging station).

As per claim 3, WATANABE, FERGUSON, EVANS and MUELLER disclose the robot charging system according to claim 2, wherein the at least one charging station includes a plurality of charging stations, and wherein the processor is further configured to control the movement of the robot to a closest charging station among the plurality of charging stations when the controller determines that the charged power is not sufficient for the robot to move a reserved user to a reserved user destination (See FERGUSON, Par.35, discloses the server selects the charging station to which the robot is sent for charging when the power level is below a certain level, EVANS, Par.81 discloses a plurality of charging stations to which the vehicle can be guided and Par.158, discloses directing the robot to the nearest charging bay). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to 

As per claim 4, WATANABE, FERGUSON, EVANS and MUELLER disclose the robot charging system according to claim 2 as discussed above, wherein the processor is further configured to control the movement of the robot to a repository to wait for a reserved user after the charging of the robot is completed (See EVANS, Fig.10, Steps#1012, 1016, 1018 and 1014, disclose that after the drone is charged, the drone goes to the parking area until it receives its next command for a new destination).

As per claim 5, WATANABE, FERGUSON, EVANS and MUELLER disclose the robot charging system according to claim 4 as discussed above, wherein the processor is further configured to control the robot to move to a mounting station when an auxiliary device is required for a movement of the reserved user (See EVANS Pars.109-110, disclose how the pods are directed to terminals for passengers to enter or exit the pod.) It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WATANABE, FERGUSON, EVANS and MUELLER such that the vehicle moves to a mounting station when an auxiliary device such as a wheelchair is needed for the benefit of assisting the passenger in boarding the vehicle.

As per claim 6, WATANABE, FERGUSON, EVANS and MUELLER disclose the robot charging system according to claim 1, wherein the moving rail is disposed above the power supply coil (See EVANS, Pars.151-152 and 161, disclose a station for wirelessly charging a 

As per claim 7, WATANABE, FERGUSON, EVANS and MUELLER disclose the robot charging system according to claim 1, wherein the at least one robot includes a plurality of robots (See EVANS, Fig.19B, discloses a plurality of robots).

As per claim 8, WATANABE, FERGUSON, EVANS and MUELLER disclose the robot charging system according to claim 7 as discussed above, wherein the power supply coil is configured to wirelessly supply power to two or more robots of the plurality of robots simultaneously, and wherein the moving rail is disposed above the power supply coil to enable the robots to be charged while sequentially moving the two or more robots past the power supply coil according to a movement of the moving rail (See EVANS, Pars.151-152 and 161, disclose a station for wirelessly charging a plurality of autonomous transportation pods while moving over charge pads, the pods may be slowed down while moving over the charging pads, also see MUELLER, discloses Par.25-26 and Fig.1, Item#16, discloses a conveyor belt for conveying the plurality of devices at a steady rate past the washing station. The combination yields a conveyor 

As per claim 9, WATANABE, FERGUSON, EVANS and MUELLER disclose the robot charging system according to claim 8 as discussed above, wherein the charging station further includes a sterilizer installed on upper, opposite sides of the moving rail to irradiate ultraviolet rays towards the two or more robots to sterilize the two or more robots according to the movement of the moving rail (See FERGUSON, Par.27, discloses a station for cleaning the robot, also see MUELLER, Fig.1, Item#16 and Pars.30-31 discloses a conveyor for moving the carts 6 to move through washing station to sanitize the carts). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by WATANABE, FERGUSON, EVANS and MUELLER by adding the sanitizing part to the charging station for the benefit of sanitizing the robots while being charged.

As per claim 10, WATANABE, FERGUSON, EVANS and MUELLER  disclose the robot charging system according to claim 8, wherein each robot of the two or more robots is configured to receive location information of a repository from the server after the charging is completed and to move to the repository from the charging station (See EVANS, Fig.10, Steps#1012, 1016, 1018 and 1014, disclose that after the drone is charged, the drone goes to the parking area until it receives its next command for a new destination).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/EDWARD TSO/            Primary Examiner, Art Unit 2859